

114 HR 5981 IH: Mobile Medical Immigrant Health Improvement Act of 2016
U.S. House of Representatives
2016-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5981IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2016Ms. Velázquez introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to improve the provision of medical services to aliens
			 present in the United States.
	
 1.Short titleThis Act may be cited as the Mobile Medical Immigrant Health Improvement Act of 2016. 2.FindingsCongress finds the following:
 (1)As of 2014, there were 42,200,000 aliens present in the United States, accounting for 13 percent of the total population (Kaiser, January 2016).
 (2)Among the nonelderly population, nearly a quarter (23 percent) of aliens lawfully present in the United States and four in ten (40 percent) of undocumented aliens present in the United States do not have health insurance (Kaiser, January 2016).
 (3)Mobile medical health care services can effectively reach aliens present in the United States and provide primary care, screenings, dental care, medications, behavioral health care, immunizations, lab tests, case management, benefits assistance and assessments, and triage.
 (4)Mobile medical health care services can provide health care to aliens present in the United States in urban, rural, and suburban areas.
 (5)The average cost of a visit to a provider of mobile medical health care services is significantly below the average cost of an emergency department visit. Visiting a mobile medical health care service instead of the emergency department can result in a cost savings of more than $800 per visit.
 3.Improving access of aliens present in the United States to medical servicesSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following new section:
			
				330M.Partnerships to improve access of aliens present in the United States to medical services
 (a)In generalThe Secretary may award grants, contracts, or cooperative agreements to eligible entities described in subsection (b) to enable such entities to improve access of aliens present in the United States to mobile medical health care services.
 (b)Eligible entitiesTo be eligible for a grant, contract, or agreement under this section an entity shall— (1)be a partnership consisting of—
 (A)one or more hospitals; and (B)one or more other local health care facilities, including clinics, health centers, primary care facilities, mental health centers, pharmacies, or other mobile medical assets (as such term is defined for purposes of section 319C–2), whether or not such a local health care facility is owned (either in whole or in part) by a partnering hospital described in subparagraph (A); and
 (2)submit to the Secretary, an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsA grant, contract, or agreement awarded under this section may be expended only for activities to increase access of aliens present in the United States to mobile medical services, including primary health services (as defined in section 330(b)(1)), substance abuse services (as defined in section 330(h)(5)), and mental health counseling.
 (d)Limitation on awardsA hospital or health care facility shall not be eligible for a grant, contract, or agreement under this section with respect to more than one partnership described in subsection (b)(1).
 (e)PreferenceIn awarding a grant, contract, or agreement under this section, the Secretary shall give priority to any application from a geographic area that has a comparatively high ratio of individuals who are aliens to individuals who are citizens or nationals of the United States.
 (f)Supplement not supplant requirementA grant, contract, or agreement awarded under this section shall be expended to supplement, and not supplant, the expenditures of the eligible entity involved and the value of in-kind contributions for the delivery of services to aliens present in the United States.
 (g)DefinitionsFor purposes of this section: (1)AlienThe term alien has the meaning given to such term in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3)).
 (2)Mobile medical health care servicesThe term mobile medical health care service means any health care related service provided in a moveable vehicle or a non-permanent clinic.. 